           Case 1:21-cr-00032-DLF Document 23 Filed 05/04/21 Page 1 of 5




            United States District Court for the District of Columbia

United States of America                   *

      v.                                   *               No. 1:21-CR-00032-DLF-1

Guy Wesley Reffitt                         *

 Defendant’s Reply Regarding Motion for Revocation of Detention Order

      Defendant Guy Wesley Reffitt has moved for revocation of the Order of

Detention Pending Trial entered on March 16, 2021. Doc. 14; 18 U.S.C. § 3145(b).

The government is opposed. Doc’s 10, 22. Mr. Reffitt maintains that his proposed

conditions of release reasonably assure his appearance and everyone’s safety, because

the government has not shown otherwise by clear and convincing evidence. United

States v. Munchel, No. 21-3010.

      Preventive detention requires: i) identification of an articulable threat, and ii)

consideration in context. Id. Slip. Op. at 16 – 18. Context is the nature of the

identified threat and the defendant’s resources and capabilities. Ibid.

      Despite the Magistrate Judge’s finding about a firearm, none of the

government’s video recordings and photographs show one, not even when force is

being used against Mr. Reffitt. In fact, neither of the police officers interviewed by

the government said anything about a firearm. Nor has the government charged any

weapons offenses, which is either the government’s concession that the defendant did

not commit any, or the government’s failure to persuade the Grand Jury that there

was even probable cause for that. Either way, the government has not shown clear

and convincing evidence that the defendant carried a loaded firearm.
          Case 1:21-cr-00032-DLF Document 23 Filed 05/04/21 Page 2 of 5




        We can agree that the government subsequently seized firearms and

computers at Mr. Reffitt’s home, 1,300 miles from the Capitol.

        The record reflects no evidence that the defendant vandalized property, used

force, or physically harmed anyone. Indeed, two people, who live with Mr. Reffitt,

testified that they have never feared for their safety and understood his statements

to be idle threats. Tr. Mar. 15, 2021 at 25:3 – 25:12, 38:10 – 39:10. Even the

Magistrate Judge did not believe that the defendant would harm his family. Doc. 14

at 4.

        We can agree that the record reflects the government’s use of force against Mr.

Reffitt. Doc’s 10, 22.

        The government just claims that the defendant is a threat, but does not

identify an articulable one. Doc’s 10, 22; see Munchel.

        In addition, the government’s seizure of firearms and electronics have

eliminated the defendant’s resources and capabilities. Ibid. Considering that the

Court has appointed counsel, pursuant to the Criminal Justice Act (18 U.S.C. §

3006A), it is fair to say that the Court has already found Guy to be indigent, which

further limits his resources and capabilities.

        There was a unique opportunity to obstruct democracy on January 6th, because

Congress was tallying the electoral college vote that day, and rallies and protests

were scheduled concurrently. Munchel at 19.

        Accordingly, Guy and his family propose conditions of release that will

reasonably assure his appearance and the safety of everyone, including Guy, such as:

                                           2
            Case 1:21-cr-00032-DLF Document 23 Filed 05/04/21 Page 3 of 5




       1.      Remain in the custody of a designated person, who agrees to assume

supervision and to report any violation of a release condition to the Court, if the

designated person is able reasonably to assure the judicial officer that the person will

appear as required and will not pose a danger to the safety of any other person or the

community;

       2.      Maintain or actively seek employment;

       3.      Abide by specified restrictions on personal associations, place of abode,

or travel;

       4.      Report on a regular basis to pretrial services;

       5.      Comply with a specified curfew;

       6.      Refrain from possessing a firearm, destructive device, or other

dangerous weapon;

       7.      Refrain from excessive use of alcohol, or any use of a narcotic drug or

other controlled substance, as defined in section 102 of the Controlled Substances Act

(21 U.S.C. § 802), without a prescription by a licensed medical practitioner;

       8.      Undergo available medical, psychological, or psychiatric treatment,

including treatment for drug or alcohol dependency, and remain in a specified

institution if required for that purpose; and

       9.      Satisfy any other condition that is reasonably necessary to assure the

appearance of the person as required and to assure the safety of any other person and

the community.



                                            3
        Case 1:21-cr-00032-DLF Document 23 Filed 05/04/21 Page 4 of 5




      Considering these facts, the government’s proposed detention would violate the

Constitution. U.S. Const. amend. VIII; see United States v. Salerno, 481 U.S. 739,

754 (1988); see also Munchel, supra.


                            Points and Authorities

United States v. Munchel, No. 21-3010 (D.C. Cir., Mar. 26, 2021).
United States v. Salerno, 481 U.S. 739 (1988).
U.S. Const. amend. VIII.
18 U.S.C. § 3006A.
18 U.S.C. § 3145.
21 U.S.C. § 802.

                                          /s/ William         L. Welch, III
                                          William L. Welch, III
                                          D.C. Bar No. 447886
                                          wlw@wwelchattorney.com
                                          5305 Village Center Drive, Suite 142
                                          Columbia, Maryland 21044
                                          Telephone: (410) 615-7186
                                          Facsimile: (410) 630-7760
                                          Counsel for Guy Reffitt
                                          (Appointed by this Court)




                                         4
        Case 1:21-cr-00032-DLF Document 23 Filed 05/04/21 Page 5 of 5




                             Certificate of Service

      I certify that on this 4th day of May 2021 a copy of the foregoing Defendant’s

Reply Regarding Motion for Revocation of Detention Order was delivered

electronically to Mr. Jeffrey S. Nestler (jeffrey.nestler@usdoj.gov) and Ms. Risa

Berkower (risa.berkower@usdoj.gov), Office of the United States Attorney, 555

Fourth Street, NW, Washington, DC 20530.


                                         /s/ William         L. Welch, III
                                         William L. Welch, III




                                         5
